279 U.S. 817
49 S.Ct. 264
73 L.Ed. 974
The UNITED STATES of America ex rel. Joseph  Wenger, appellant,v.W. Frank MATHUES, United States Marshal for the  Eastern District of Pennsylvania.
No. 631.
Supreme Court of the United States
March 11, 1929

Mr. Joseph Blank, of Philadelphia, Pa., for appellant.
Messrs. William D. Mitchell, Sol. Gen., and W. Marvin Smith, both of Washington, D. C., for the United States.
PER CURIAM.


1
The appeal is dismissed on the authority of section 240(b) and (c) of the Judicial Code, as amended by the act of February 13, 1925, § 1 (43 Stat. 938; 28 USCA § 347(b) and (c), for lack of jurisdiction.